               Case 4:14-cv-04480-YGR Document 275 Filed 02/21/19 Page 1 of 2



     JOSEPH H. HUNT
 1
     Assistant Attorney General
 2   ALEX G. TSE
     Acting United States Attorney
 3   ANTHONY J. COPPOLINO
     Deputy Branch Director
 4
     JULIA A. HEIMAN
 5   Senior Counsel
     United States Department of Justice
 6   Civil Division, Federal Programs Branch
 7    P.O. Box 883
      Washington, D.C. 20044
 8    Telephone: (202) 616-8480
      Facsimile: (202) 616-8470
 9    Email: julia.heiman@usdoj.gov
10
     Attorneys for Defendants
11
                                IN THE UNITED STATES DISTRICT COURT
12
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
13   __________________________________________
                                                )
14   TWITTER, INC.,                             )     Case No. 14-cv-4480-YGR
15                                             )
           Plaintiff,                          )    ORDER GRANTING
16                                             )    ADMINISTRATIVE MOTION FOR
                        v.                     )
17                                             )
                                                    EXTENSION OF TIME FOR

18   WILLIAM P. BARR, United States               ) BRIEFING RE: CHALLENGE TO
           Attorney General, et al.,           )    PRIVILEGE DESIGNATION
19                                             )    (Dkt. No. 258)
           Defendants.                         )
20   __________________________________________)
21
22
23           Defendants’ Administrative Motion to Extend Time for Defendant's response to

24   to Plaintiff’s Motion Challenging Privilege Designations (Dkt. No. 258) is GRANTED.

25   IT IS HEREBY ORDERED that the deadlines set forth in the Court’s Order (Dkt. No. 270) are

26
27
28

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR
                                                          1
     [PROPOSED] ORDER
               Case 4:14-cv-04480-YGR Document 275 Filed 02/21/19 Page 2 of 2



       amended as follows:
 1         a. Defendants’ opposition to Twitter’s Privilege Motion shall be due March 1, 2019;
 2
             b. Twitter’s reply in support of its Privilege Motion shall be due March 18, 2019;
 3
 4           c. The hearing on Twitter’s Privilege Motion shall remain set for April 2, 2019, at 2:00
 5   p.m.
 6
 7
 8   IT IS SO ORDERED.
 9
10
     Dated: ____________________
             February 21, 2019                            _______________________________________
11
                                                          HON. YVONNE GONZALEZ ROGERS
12                                                        UNITED STATES DISTRICT JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR
                                                          2
     [PROPOSED] ORDER
